Citation Nr: 0005720	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  92-07 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES


1.  Entitlement to service connection for neurological 
residuals, to include peripheral neuropathy, claimed as due 
to Agent Orange exposure.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 50 percent for PTSD, 
since November 7, 1996.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active duty from October 1963 to July 1966.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from an October 1990 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which granted the veteran's claim seeking entitlement to 
service connection for PTSD, assigning a 10 percent 
disability evaluation.  The veteran appealed the assigned 
evaluation.  A May 1995 rating decision of the RO increased 
the disability evaluation to 30 percent, effective to August 
4, 1989, which was the original date of claim.  The Board 
notes that a February 1999 rating decision further increased 
the disability evaluation for the veteran's PTSD to 50 
percent, effective from November 7, 1996, which was the 
effective date of new regulations pertaining to all mental 
disorders.

It is noted that the second issue now on appeal has 
previously been characterized in terms of the veteran's 
entitlement to an increased rating.  More recently, however, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that a distinction must be 
made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has re-characterized the first issue on appeal as set forth 
on the title page hereinabove.

In addition to the above, the Board has further 
recharacterized the previous appellate issue to specifically 
reflect an appeal concerning the 50 percent evaluation for 
the veteran's PTSD 50 percent, since November 7, 1996.  The 
Board must note that where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However it is 
appropriate that consideration under the revised rating 
schedule criteria, as in this case, not be undertaken before 
such criteria became effective.  The effective date rule 
contained in 38 U.S.C.A. § 5110(g) prevents the application 
of a later, liberalizing law to a claim prior to the 
effective date of the liberalizing law, since the Secretary's 
legal obligation to apply the effective date of the revised 
regulations prevents the application of the liberalizing law 
rule stated in Karnas prior to that date.  Accordingly, the 
Board has further recharacterized the original appellate 
issue to include entitlement to a rating in excess of 50 
percent for PTSD, since November 7, 1996, as the second issue 
on appeal as set forth on the title page hereinabove.

The fourth issue on appeal, entitlement to TDIU, was denied 
by a May 1995 rating decision which was appealed by the 
veteran.

By way of procedural history, the Board notes that the issue 
of an increased evaluation for PTSD was previously remanded 
by the Board in April 1994.  That claim and the veteran's 
claim of TDIU were denied by the Board in June 1996.  The 
veteran appealed to Court and in October 1996, the parties 
moved jointly to vacate the Board's June 1996 decision and 
remand the case.  The same month, the Court granted the 
motion and issued an order vacating the Board's 1996 decision 
and remanding the case for action in accordance with the 
joint motion.  The case was then remanded again by the Board 
in June 1997.  The case is now returned to the Board.

Finally, it is noted that the veteran has also claimed 
service connection for neurological residuals of Agent Orange 
exposure, to include peripheral neuropathy.  That claim was 
denied by a May 1995 rating decision.  The veteran did timely 
indicate his notice of disagreement with that rating decision 
and the RO had previously been instructed by the Board to 
issue the veteran a statement of the case.  Such statement of 
the case was first provided the veteran in October 1999.  The 
veteran's substantive appeal was received in December 1999 
and accordingly, that issue is now also developed for 
appellate review.

(The issue of entitlement to service connection for 
neurological residuals, to include peripheral neuropathy, as 
due to Agent Orange exposure will be discussed in the body of 
this decision.  See the Remand portion of this document for 
an explanation of further action required before the Board 
can adjudicate the remaining issues on appeal.)


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal, regarding his claimed neurological 
residuals, to include peripheral neuropathy, as due to Agent 
Orange exposure, has been obtained by the RO.

2.  Although there is medical evidence of record indicating 
that the veteran is currently diagnosed with a neurological 
disorder, to include chronic inflammatory demyelinating 
polyneuropathy and Guillain-Barre Syndrome, the first 
diagnosis of record was made many years after the veteran's 
service in Vietnam; and the veteran's diagnosed neurological 
disorders are not presumptively recognized by VA as 
etiologically related to exposure to herbicide agents used in 
Vietnam.

3.  No medical evidence has been submitted to show that the 
veteran is suffering from peripheral neuropathy due to 
exposure to herbicide agents in service.

4.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that he has presented a plausible claim of service 
connection for neurological residuals, to include peripheral 
neuropathy, due to exposure to herbicide agents.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for neurological residuals, to include 
peripheral neuropathy, due to exposure to herbicide agents.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 
(e) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the veteran's DD service records reveals that he 
served in Vietnam from August 1965 to July 1966 and he was 
awarded the Vietnam Service Medal and the Combat Infantry 
Badge.

A careful review of the veteran's service medical records 
reveals that they are entirely negative for any evidence 
pertaining to the veteran's claimed neurological residuals, 
to include peripheral neuropathy, due to Agent Orange 
exposure.  Likewise, they are  negative for any neurological 
complaints.  On separation examination in July 1966, the 
veteran had no pertinent complaints and all pertinent 
findings were normal.

There are a significant amount of post-service medical 
records within the claims file, the vast majority of which, 
beginning in the 1980s and continuing to the present, pertain 
to the veteran's service connected PTSD.  There is also a 
significant amount of medical evidence indicating that the 
veteran has been treated for chronic alcoholism.  These 
records are not pertinent to the veteran's present claim 
regarding neurological residuals, to include peripheral 
neuropathy, due to herbicide agents and the Board need not 
report them in greater detail at this time.

Review of more pertinent post-service medical records reveals 
that the veteran underwent a VA hospitalization in April 
1967, when he was admitted, for the first time, because of 
loss of control of right facial muscles of one week duration.  
There was a diagnosis of Bell's Palsy of unknown etiology.  
It was further stated the veteran improved dramatically while 
hospitalized and was discharged and medication was 
prescribed.

In May 1991, the veteran, accompanied by his then 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  The hearing was 
regarding the veteran's pending PTSD claim.  However, during 
this hearing, the veteran also testified that was in receipt 
of payments from the Agent Orange Veteran Payment Program.  
(See Transcript, p. 6).  A complete transcript of the 
testimony is of record.

In June 1994, the veteran submitted his claim for a total 
disability rating due to individual unemployability and at 
that time also reported having neuropathy.

The next medical record of any neurological complaint was 
during his VA examination for mental disorder in June 1994.  
At that time, it was reported that the veteran could not walk 
well, was wheelchair bound, and was receiving treatment for a 
diagnosis of demyelinating polyneuropathy.  On general VA 
examination in June 1994, the veteran gave a history of 
having the onset of generalized weakness in 1982.  
Reportedly, he had recently been diagnosed with chronic 
inflammatory demyelinating polyneuropathy.  The examination 
made a diagnosis of polyneuritis.  There were also diagnoses 
of hypertension and diabetes mellitus.  The examinations made 
no findings of peripheral neuropathy and no diagnosis of 
residuals to herbicide agents.

Subsequently received were the private medical records from 
the Erie County Medical Center, indicating that in March 1992 
the veteran had been diagnosed with acute demyelinating poly-
radicular neuropathy (Guillain-Barre Syndrome).  Subsequent 
records from the Erie County Medical Center and the Niagara 
Falls Medical Center indicated continued treatment for 
chronic inflammatory demyelinating polyneuropathy, but the 
records are entirely negative for any reference to a causal 
relationship to herbicide agents.  

The veteran acknowledged in a written statement, received in 
August 1994, that he had not been treated for peripheral 
neuropathy in service and that no diagnosis was made until he 
was treated by the Erie County Medical Center in 1992.

Among the VA medical records within the claims file is a 
record of hospitalization dated from April 1993 to September 
1994 that indicated a diagnosis of chronic inflammatory 
demyelinating polyneuropathy, among other disorders.

In May 1995, the veteran submitted a letter in which he 
reported that his unit served in areas that were heavily 
sprayed with Agent Orange.

The veteran underwent a VA examination for PTSD in April 
1998, during which he reported a history of peripheral 
neuropathy in his legs.  The examination was limited to a 
psychiatric and psychological evaluation of the veteran's 
PTSD, but a diagnosis of peripheral neuropathy was made, 
apparently based upon history provided.

Received in October 1998 were records from the Social 
Security Administration pertaining to the veteran.  These 
indicated that the veteran had been considered disabled since 
December 1989 with a primary diagnosis of depression and 
substance abuse and the date of onset of disability was 
October 1988.  There was also subsequent evidence of record 
of chronic inflammatory demyelinating polyneuropathy and 
Guillain-Barre Syndrome.  There was no medical evidence of 
any diagnosis of residuals to exposure to herbicide agents.

II.  Analysis

The veteran and his representative contend, in essence, that 
service connection is warranted for neurological residuals, 
to include peripheral neuropathy, claimed as due to Agent 
Orange exposure.  The veteran has not contended that he 
suffered from peripheral neuropathy within one year of his 
service in Vietnam.  In contrast, the veteran has given a 
history on numerous occasions of having first experienced 
weakness of the extremities sometimes in the 1980s and having 
first received a diagnosis of a neurological disorder when 
treated by the Erie County Medical Center in 1992.  The 
veteran has argued that he was exposed to a large amount of 
Agent Orange during his service and that this exposure is the 
cause of his current neurological disorders.

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has recently been reaffirmed by the United States 
Court of Appeals for the Federal Circuit, in its decision in 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That decision 
upheld the earlier decision of the United States Court of 
Appeals for Veterans Claims which made clear that it would be 
error for the Board to proceed to the merits of a claim which 
is not well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  
The United States Supreme Court declined to review the case.  
Epps v. West, 118 S. Ct. 2348 (1998).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

As explained below, the Board finds that the veteran has not 
presented a well-grounded claim of service connection for 
neurological residuals, to include peripheral neuropathy, 
claimed as due to Agent Orange exposure.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  In addition, certain diseases, 
when manifest to a degree of 10 percent or more within one 
year after the veteran's military service ended, may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The regulation, further, specifically defines the term 
"acute and subacute peripheral neuropathy" to mean a 
transient neuropathy which appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed.Reg. 341-346 
(1994).  See also 61 Fed.Reg. 41,442-41,449, and 61 Fed.Reg. 
57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 
2725, 2727-29 (1984), and the Agent Orange Act of 1991, Pub. 
L. No. 102-4, § 2, 105 Stat. 11 (1991), the United States 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
However, where the issue involves a question of medical 
diagnosis or causation as presented here, medical evidence 
which indicates that the claim is plausible is required to 
set forth a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Having discussed the applicable laws and regulations, and 
having reviewed all of the evidence of record, the Board will 
first address the question of whether the veteran experienced 
an exposure to herbicide agents in service.  In this regard, 
the Board finds it is clear that the veteran served in 
Vietnam.  The Board further notes that there is no competent 
evidence of record that the veteran was diagnosed with acute 
and subacute peripheral neuropathy as defined within Note 2 
of 38 C.F.R. § 3.309(e).  In this regard, it is noted that 
the veteran does not currently have a diagnosis of any 
disorder presumptively recognized by VA as etiologically 
related to exposure to herbicide agents used in Vietnam.  As 
the veteran does not have a diagnosis for one of the 
disorders specifically enumerated in 38 C.F.R. § 3.309(e), 
the presumption of exposure to Agent Orange or other 
herbicide agents is unavailable to him.   See McCartt v. 
West, 12 Vet. App. 164 (1999).  The Board notes that VA 
Adjudication Procedure Manual, M21-1, Part VI, para. 7.20b 
previously contained a more liberal interpretation of the 
presumption of exposure, stating that "unless there is 
affirmative evidence to the contrary, a veteran who served on 
active duty in the Republic of Vietnam during the Vietnam era 
is presumed to have been exposed to an herbicide agent."  
However, pursuant to McCartt, that M-21-1 provision has been 
revised in order to conform with the McCartt decision, and 
the more liberal presumption is no longer available to 
establish exposure.  The Board notes, however, that the 
veteran has contended within his claim that he was exposed to 
Agent Orange in service during combat, and the Board further 
notes that the veteran was awarded a Combat Infantry Badge, 
supporting his history of having experienced exposure to 
herbicide agents in the field.  Furthermore, solely for 
purposes of determining the well-groundedness of his claim, 
these contentions will be considered credible by the Board.  
See King, supra.

However, even conceding for this limited purpose that the 
veteran experienced exposure to herbicide agents in service, 
the Board notes that there is no credible evidence of record 
indicating that the veteran was diagnosed with acute and 
subacute peripheral neuropathy as one of the conditions 
specified within 38 C.F.R. § 3.309(e), within the required 
presumptive time period.  In this regard, the Board notes 
that the veteran's service in Vietnam ended in July 1966.  In 
order for the veteran to be granted presumptive service 
connection for acute and subacute peripheral neuropathy, as 
defined by 38 C.F.R. § 3.309(e), the diagnosis should have 
become manifest to a degree of 10 percent or more by July 
1967.  See 38 C.F.R. § 3.307(a)(6)(ii).  (Any diagnosis made 
after July 1967 would not establish presumptive service 
connection.)

In this regard, the Board has also carefully reviewed the 
veteran's treatment in April 1967, when he was diagnosed with 
Bell's palsy following loss of control of the right facial 
muscles.  The Board notes however, that this incident 
resolved upon hospitalization and there is no competent 
evidence linking this incident of treatment to any of the 
currently diagnosed neurological disorders, nor was there any 
diagnosis of peripheral neuropathy at that time.

More recent medical evidence clearly shows that the veteran 
is currently diagnosed with a neurological disorder, 
alternately identified as either chronic inflammatory 
demyelinating polyneuropathy or Guillain-Barre Syndrome.  
However, these diagnoses were not made until many years after 
the veteran's service in Vietnam.  

There is simply no competent evidence of record of a 
diagnosis of peripheral neuropathy within the presumptive 
period of service connection before July 1967.  Nor is there 
competent evidence of any other required diagnosis within the 
presumptive period.  Nor is there any medical evidence of 
record suggesting a connection between exposure to herbicide 
agents and the veteran's currently diagnosed chronic 
inflammatory demyelinating polyneuropathy and Guillain-Barre 
Syndrome.  Although the medical record clearly indicates the 
veteran has been diagnosed with these neurological disorders, 
the first competent evidence of such a diagnosis was in 1992, 
some 26 years after his service.  Furthermore, all medical 
records, to include all VA medical records and all private 
medical records, are entirely negative for any discussion of 
a nexus between the veteran's currently diagnosed chronic 
inflammatory demyelinating polyneuropathy and Guillain-Barre 
Syndrome and his claimed exposure to herbicide agents.  
Therefore, the claim is not well-grounded.

As for the veteran's May 1991 testimony indicating his 
receipt of payments from the Agent Orange Veteran Payment 
Program, the Board notes that documents regarding the 
veteran's acceptance in the Agent Orange Veteran Payment 
Program do not address the medical conditions at issue and do 
not serve to make the claim well grounded.  Receipt of 
compensation under the Agent Orange Veteran Payment Program, 
which is a nongovernmental, nonprofit entity, is based upon 
standards very different than those required to establish 
service connection.  See Brock v. Brown, 10 Vet. App. 155 
(1997); Viglas v. Brown, 7 Vet. App. 1 (1994).  Thus, the 
Board need not further consider the veteran's receipt of 
payments under this program as they do not make his claim 
well-grounded and there is no need to seek further records of 
such payment by remand.

The Board has also carefully considered the veteran's 
contentions that his Agent Orange exposure is the only 
possible explanation for his current neurological disorders.  
The Board notes, however, that inasmuch as the veteran is 
offering his own medical opinion and diagnoses, the record 
does not indicate that he has any professional medical 
expertise.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) 
("lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

As noted previously, Caluza requires for a claim to be well 
grounded, competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  The veteran has provided 
competent medical evidence that he was diagnosed with chronic 
inflammatory demyelinating polyneuropathy and Guillain-Barre 
Syndrome many years after his service.  The veteran has also 
provided lay evidence, in the form of his contentions, that 
he experienced exposure to herbicide agents in service.  
However, there is no medical evidence that the veteran's 
diagnosed disorder is etiologically related to exposure to 
herbicide agents in service.  As such evidence has not been 
presented here, the veteran has not submitted a well-grounded 
claim of service connection.

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the veteran's claim.  
The veteran has not informed VA of the existence of any 
available evidence that would render his claim well grounded.  
He has not contended that any further relevant records exist.  
Indeed, the veteran has acknowledged in writing that there 
were no medical treatment records prior to 1992; and it 
appears from the record that all pertinent subsequent 
treatment records are within the claims folder.  The Board 
therefore finds that no further action is warranted relative 
to the development of the appellant's claim, based upon the 
information currently of record.  Hence, the Board concludes 
that there are no additional pertinent records of treatment 
which are not in the claims folder and would be available.  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete, and VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claim 
"plausible."  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  Moreover, VA is not required to notify the veteran 
of particular evidence needed to make his application 
complete if the Department has not reasonably had notice of 
the existence of such evidence.  McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).  Consequently, a remand for 
additional evidentiary development is not warranted under the 
facts of this case.



ORDER

Entitlement to service connection for neurological residuals, 
to include peripheral neuropathy, claimed as due to Agent 
Orange exposure is denied, as the claim is not well-grounded.


REMAND

Review of the evidentiary record reveals that the veteran has 
a prolonged history of psychiatric treatment for depression 
and alcoholism, as well as for PTSD.  At times he has also 
been diagnosed with bipolar disorder.  A June 1989 VA medical 
record notes a positive family history for mental illness.  
The veteran has been determined by the Social Security 
Administration to be totally disabled due to depression and 
substance abuse.

The Board also notes that the veteran has a variety of other 
physical ailments.  For example, a record of VA 
hospitalization from April to September 1994 noted diagnoses 
of chronic immune demyelinating polyneuropathy, congestive 
heart failure, and cardiomyopathy.  The veteran also suffers 
from hypertension.  There are extensive medical records 
within the claims file, many of which pertain to treatment of 
the veteran's complaints of weakness associated with his 
chronic immune demyelinating polyneuropathy.  There are also 
numerous medical records which describe the veteran as 
unemployable, although many of these records discuss his 
unemployability in terms of his non-service connected 
physical disabilities.

In order to clarify the nature and extent of the veteran's 
service connected PTSD and also in order to clarify the cause 
of his unemployability, his claims were remanded by the Board 
in June 1997.  The remand requested that the veteran be 
afforded a VA social and industrial survey to assess his 
employment history and day-to-day functioning.  The remand 
also requested that the veteran be scheduled for a VA 
examination for purposes of evaluation of his disorders.  In 
pertinent part, it was requested that the examiner provide an 
opinion on the overall extent of "the disability," that is, 
the disability due to PTSD and any other diagnosis that has 
effects that cannot be dissociated from PTSD; and that the 
examiner opine on the extent to which disability due to PTSD 
affects occupational and social functioning.

Upon review of the subsequent development of the claim, the 
Board notes that the veteran did undergo a VA examination in 
April 1998, which apparently included a VA social and 
industrial survey.  The Board further notes that the 
examination diagnosed chronic delayed PTSD.  However, the 
examination offered no discussion of the veteran's other 
previously diagnosed mental disorders, and whether the 
veteran's symptoms could be differentiated from his service 
connected PTSD.  Furthermore, although the examination 
described the veteran as quite impaired in several areas and 
as unemployable, there was no discussion as to whether the 
veteran was unemployable due solely to the PTSD, or due to 
other non-service connected disorders.  The examiner failed 
to discuss the veteran's many non-service-connected ailments 
and disorders, and the impact that his non-service-connected 
conditions might have on his overall well-being and ability 
to hold a job.  The Board notes that the examination 
described the veteran's level of impairment, with a GAF score 
of 50.  According to the Diagnostic and Statistical Manual of 
Mental Disorders, fourth edition (DSM-IV), a GAF of 50 
represents serious symptoms or serious impairment in social, 
occupational, or school functioning.

In addition to the above, the Board notes that the VA 
examination of the veteran made reference to his continued 
ongoing VA outpatient treatment.  However, it is unclear that 
the veteran's recent VA outpatient treatment records were 
obtained by the RO for the claims file.

Because the VA examiner who last examined the veteran did not 
provide an adequate analysis in light of the foregoing, and 
because of the need to obtain additional medical records, 
this matter must be remanded for a new examination.  
38 C.F.R. §§ 4.2, 19.9 (1999).

In this regard, the Board notes that we may consider only 
independent medical evidence to support our findings, and 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Therefore, as the Board is unable to determine, on our own, 
whether certain psychiatric manifestations emanate from the 
service-connected mental disability, or from other non-
service-connected disability; we must rely upon medical 
expertise in this regard.

A remand is necessary in this case so that the veteran may be 
scheduled for another VA psychiatric examination to determine 
his current diagnosis and assess any manifestations thereof.  
In order to be absolutely clear, the Board emphasizes that 
the objective of a further examination should be to obtain 
clarifying data as to the degree of impairment from the 
veteran's service-connected PTSD, including a determination 
of what psychiatric symptomatology is directly attributable 
to the service-connected disorder.  The impact of any non-
service-connected disorders should be addressed, and the 
veteran's VA outpatient treatment records and prior medical 
records must also be addressed.  This in turn, will permit an 
accurate assessment of the current severity of the veteran's 
service-connected disorder, as opposed to symptomatology 
attributable to non-service-connected disorder(s).

VA has a duty to assist a veteran in developing facts 
pertinent to a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. §§ 3.103, 3.159 (1998).  That duty 
includes obtaining medical records and medical examinations 
where indicated by the facts and circumstances of an 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

In addition to the above, the Board notes that the rating 
criteria have been changed for all psychiatric disorders, 
effective on November 7, 1996.  As previously noted, when the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to resolution of his claim under whichever criteria 
are to his advantage.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Although the RO has indicated in the prior 
supplemental statement of the case that both the old and new 
criteria were considered, the Board notes for the RO's 
benefit that the veteran continues to be entitled to the 
resolution of his claim under whichever criteria are more 
favorable.  See also DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).

The RO should also consider the application of a "staged 
rating" to the veteran's original claim in accordance with 
Fenderson, 12 Vet. App. 119.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
obtain the names and addresses of all 
medical care providers (VA and non-VA) 
who have recently treated the veteran for 
his service-connected PTSD.  After 
securing the necessary releases, the RO 
should obtain any outstanding records.

2.  The RO should take the appropriate 
steps to secure copies of all of the 
veteran's VA treatment records, not 
already of record, and associate them 
with the claims folder.

3.  The RO should then schedule the 
veteran for a VA psychiatric examination, 
for the purpose of assessing the degree 
of social and industrial impairment 
resulting from his service-connected 
PTSD.  Before examining the veteran, the 
examiner should carefully review the 
veteran's claims folder, and review both 
the old and the new rating criteria for 
mental disorders.  If appropriate, all 
indicated tests to include psychological 
testing should be conducted in 
association therewith.  The findings of 
the examiner must address the presence or 
absence of the specific criteria set 
forth in the rating schedule.  The 
examiner should also be requested to 
assign a score on the Global Assessment 
of Functioning (GAF) scale, and to 
describe what the score means for the 
veteran in terms of his psychological, 
social, and occupational functioning.  In 
addition, the symptomatology directly 
attributable to the veteran's service-
connected disorder should be fully 
discussed, and the presence of any other 
existing mental disorders should be 
evaluated.  To the extent possible, 
symptoms attributable to any other 
disorder should be distinguished from 
those associated with the service-
connected disorder.  The psychiatric 
examiner should comment on the 
interference with gainful employment 
attributable solely to the service-
connected disorder, as opposed to any 
mental or physical non-service connected 
disorder.  If such distinction is not 
possible, the examiner should so 
specifically indicate.  A complete 
rationale for all opinions expressed must 
be provided.

4.  With regard to all the instructions 
set forth above, the veteran is advised 
of his obligation to cooperate by 
providing the requested information to 
the extent possible and by reporting for 
the scheduled examination, and his 
failure to cooperate may result in 
adverse action pursuant to 38 C.F.R. 
§ 3.158 and § 3.655.

5.  After all the development requested 
hereinabove has been completed, then the 
RO should again review all the veteran's 
claims.  The RO should again consider the 
evaluation of the veteran's PTSD disorder 
under both the old and new rating 
criteria and rate in accordance with the 
guidance expressed by the Court in 
Karnas, and Fenderson.  The RO should 
also consider the veteran's entitlement 
to TDIU.  If any determination remains 
unfavorable to the veteran, the RO should 
furnish him and his representative with a 
supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105.

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.  By this REMAND the Board intimates no opinion, 
either legal or factual, as to the ultimate determination 
warranted in this case.  The purpose of this REMAND is to 
further develop the record.  No action is required by the 
veteran until he receives further notice.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


 



